UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
MICHAEL FENWICK,                    )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                 Civil Action No. 07-2330 (PLF)
                                    )
UNITED STATES OF AMERICA, et al., )
                                    )
      Defendants.                   )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               On January 21, 2018, plaintiff Michael Fenwick filed a motion to compel

discovery. A few days later, at a status conference on January 25, 2018, the Court entered a stay

in this case because of plaintiff’s lawyer’s representations regarding the status of related

proceedings in the Superior Court of the District of Columbia. The stay the Court entered,

however, excluded discovery from its ambit and permitted continued briefing with respect to the

motion to compel. At the same time, the Court encouraged counsel to attempt to resolve the

disputed discovery issues and perhaps moot the matters raised in the motion. Counsel did confer

over a period of months, and the Court granted multiple extensions of the briefing schedule to

accommodate these discussions. The defendants filed an opposition to plaintiff’s motion to

compel on May 23, 2018, and plaintiff filed a reply on June 25, 2018. That reply makes clear

that much progress has been made in narrowing the discovery disputes at issue. As a result, the

Court sees no need to resolve the pending motion to compel at this time, but will discuss and
resolve any remaining disputes at the status conference scheduled for July 23, 2018.

Accordingly, it is hereby

               ORDERED that counsel shall continue to attempt to resolve their remaining

discovery disputes between now and July 23, 2018; and it is

               FURTHER ORDERED that counsel shall be prepared to identify and discuss any

matters still at issue at the status conference at 9:30 a.m. on July 23, 2018.

               SO ORDERED.



                                                               ___________/s/______________
                                                               PAUL L. FRIEDMAN
                                                               United States District Judge
DATE: June 28, 2018




                                                  2